DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 21, 2021, and November 11, 2021 were considered by the examiner.

Drawings
Examiner withdraws the drawing objections based upon Applicant’s statement on page 7 of the remarks filed September 21, 2021

Specification
Examiner withdraws the drawing objections based upon Applicant’s statement on page 7 of the remarks filed September 21, 2021

	
	
	

Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peeters (US 2016/0081145 A1) (“Peeters”), in view of Aikala (US 2010/0259190 A1) (“Aikala”), in light of evidentiary reference Ueno et al. (US 2018/0035619 A1) (“Ueno”)
Regarding claim 1, Peeters teaches at least in figure 4:
providing a first light emitting diode (LED) (12/120) with an emission spectrum comprising a first color on the International Commission on Illumination (CIE) 1931 color space diagram within the American National Standards Institute (ANSI) 3500 K Bin (according to Applicant’s specification at ¶ 0039, this LED can be any traditional white led with a spectrum of 3500k. Examiner understands this to mean that this white LED is routinely and conventionally used in the art. Therefore, any white LED will meet this requirement so long as it has a color temperature of 3500K. Peeters teaches in ¶¶ 0026-27 that their white led is a warm white led with a color temperature of 3500K. Therefore, Peeters teaches this limitations) (see Applicant figure 1A, where 110 is the admitted white light frequency spectrum as disclosed in Applicant’s ¶ 0029.).

    PNG
    media_image1.png
    693
    671
    media_image1.png
    Greyscale



Peeters does not teach:
The second LED has a melanopic emission spectrum comprising: a second color on the CIE 1931 Color Space diagram that is below the black body locus using the CIE 1931 2-degree observer and above the black body locus using the CIE 1967 10-degree observer; 
a first peak emitted from a primary light source of the second LED centered at a wavelength from 480 nm to 500 nm; 
a second peak emitted from a phosphor of the second LED centered at a wavelength from 640 nm to 750 nm; and 
a first maximum power density in a wavelength range from 480 nm to 500 nm greater than a second maximum power density in a wavelength range from 400 nm to 480 nm; and 
combining light from the first and second LEDs in a human circadian regulation lighting system with an intensity ratio such that a spectrum of combined light from the first and the second LEDs comprises:
 a third maximum power density in a wavelength range from 480 nm to 500 nm greater than a fourth maximum power density in a wavelength range from 400 nm to 480 nm; and 
a third color on the CIE 1931 Color space diagram inside of the ANSI 4000 K Bin using the CIE 1967 10-degree observer.

Rather, Peeters teaches:
That the second LED is a red LED 11/110. 


That the device is a light directed to helping plants grow.

Aikala teaches at least in figure 2:
A second LED (figure 2) with a melanopic emission spectrum comprising (detailed below): 
a second color on the CIE 1931 Color Space diagram that is below the black body locus using the CIE 1931 2-degree observer and above the black body locus using the CIE 1967 10-degree observer (this limitation is an abstraction of the actual of device. This is because the color space diagram is merely a mathematical representation of the color/spectrum of the LED. The limitations are the actual wavelengths and power density of the physical device. Therefore, if one of ordinary skill in the art that has an LED with the below requirements they will have a device which meets this limitation. Therefore, this limitation can be considered a characteristic of the physical device as represented in mathematical form; See Appendix A from Applicant’s arguments dated September 21, 2021, where figures A1-A8 show the spectrum of this second/supplemental LED. Applicant’s figures A1-A8 show the second/supplemental LED will meet the above limitations so long as it has the shown spectrum. The prior art teaches these spectrum as described below. Therefore, the prior art teaches the above limitations); 
a first peak emitted from a primary light source of the second LED centered at a wavelength from 480 nm to 500 nm (claim 1b, where the peak can be from 440nm to 500nm; The range described by the prior art overlaps the range being claimed. MPEP 2144.05);  

	It would have been obvious to one of ordinary skill in the art to replace the second LED (11/110) of Peeters with the LED of Aikala because Aikala teaches that by providing an LED with a blue and red spectrum one will provide plants with the most important absorption peaks for cholorophyll, ¶ 0012, along with a plurality of other benefits described in ¶¶ 0013-14,

    PNG
    media_image2.png
    461
    549
    media_image2.png
    Greyscale


	Aikala does not teach:
	The specific phosphor applied to the LED.

	Evidentiary reference Ueno teaches:
	That for a blue LED light source, such as the one in Aikala a suitable phosophor is CaAlSiN3:Eu2+. ¶ 0097. It would have been obvious that the phosphor in Aikala could have been the same phosphor in Ueno because 1) both references are directed to lights for plants, and 2) Ueno teaches that its phosphor would produce a peak wavelength in the same region as Aikala. 

	The combination of Peeters, Aikala, and Uneo teach:
a first maximum power density in a wavelength range from 480 nm to 500 nm greater than a second maximum power density in a wavelength range from 400 nm to 480 nm.
combining light from the first and second LEDs in a human circadian regulation lighting system with an intensity ratio such that a spectrum of combined light from the first and the second LEDs comprises:  a third maximum power density in a wavelength range from 480 nm to 500 nm greater than a fourth maximum power density in a wavelength range from 400 nm to 480 nm; and a third color on the CIE 1931 Color space diagram inside of the ANSI 4000 K Bin using the CIE 1967 10-degree observer.
The prior art teaches the above limitation because the above limitation is  the result of combining two LEDs, where the first LED is the traditional white led of Peeters, and the second LED is the LED of Aikala. Thus, once one of ordinary skill in the art makes this obvious 
This resultant combination of the light from the two prior art LEDs is shown in Applicant’s figure 2A. Where 210 is the traditional white light  (Peeters 12/120), and 220 is the blue led with red phosphor (Aikala figure 2/claim 1). The resulting combined light is 230 (Peeters 12/120 and 11/110 replaced by Aikala figure 2/claim 1).
Examiner has included a figure below which shows the combination of light from Peeters and Aikala. When Examiner’s figure is compared against Applicant’s figures A1-A8 in Appendix A of the remarks filed September 21, 2021 one can see the prior’s art’s two LEDs produce the claimed light. Therefore, the combination of these two LED’s will produce the claimed resultant light.
Examiner notes that Applicant has not descrived any special structural feature which combines the light. There is no lens, no filter, no optics which performs any function to combine the light in a novel manner. The combination of light is simply putting two LEDs in the same package and turning them on. This is the same thing shown in Peeters. Therefore, the combination of references inherently combines light, and based upon the combination of references, since the prior art teaches the same LEDs as claimed, the prior art teaches the resultant combination of light.

    PNG
    media_image3.png
    1002
    1021
    media_image3.png
    Greyscale



For the above reasons, the claim is obvious in view of the prior art.
Regarding claims 2, 9, and 15, 
wherein the first maximum power density in the wavelength range from 480 nm to 500 nm of the melanopic emission spectrum of the second light emitting diode (LED) is at least 80% of a fifth 
As shown in Applicant’s figure 2A, the above limitation is a result of combining the two different LEDs. Because the prior art teaches the required two different LEDs the resulting combined light from the device will inherently/obviously have the above characteristic.
Regarding claims 3, 10, and 16, Aikala teaches at least in figure 2:
wherein the melanopic emission spectrum of the second light emitting diode (LED) (figure 2) further comprises a first intensity of the first peak that is greater than a second intensity of the second peak (figure 2 shows that the first peak, blue region, is greater than the second peak, red region).
Regarding claims 4, 11, and 17, Aikala teaches at least in figure 2:
wherein the primary light source of the second light emitting diode (LED) comprises InGaN (¶¶ 0023, and 25) and the first peak is centered at a wavelength of 490 nm (figure 2).
Regarding claim 5, 12, and 18, evidentiary reference Ueno teaches:
	wherein the phosphor of the second light emitting diode (LED) comprises CaAlSiN3:Eu2+. (¶ 0097)
Regarding claim 8, 
The distinction between claim 8 and claim 1 is the white LED, the first light emitting diode, has a temperature of 3000K instead of 3500K. 
Peeters teaches, that warm white like has a temperature between 2700K and 3500K.
Therefore, it would have been obvious to one of oridary skill in the art to use a traditional, or conventional and well-known, white light LED that has a temperature of 3000K.
Regarding claim 14
The distinction between claim 14 and claim 1 is the white LED, the first light emitting diode, has a temperature of 2700K instead of 3500K. 
Peeters teaches, that warm white like has a temperature between 2700K and 3500K.
Therefore, it would have been obvious to one of ordinary skill in the art to use a traditional, or conventional and well-known, white light LED that has a temperature of 2700K.
Claims 6-7, 13, and 19,
Based upon Applicant’s appendix A filed in the remarks dated September 21, 2021, these limitations only further characterize the mathematical model of the light. They do not change the final combined light of the first LED and the second LED, or the light of the first LED, or the second LED. Since the prior art teaches the required spectrum of light for the first LED, the required spectrum of light for the second LED, and the required spectrum of light for the third LED, the device of the prior art will have the claimed characteristics. 
. 


Response to Arguments
Applicant's arguments filed September 11, 2021 have been fully considered but they are not persuasive.
As an initial point, Applicant has fulfilled Examiner’s requirement for information under 37 CF 1.105.
For Applicant’s first argument there are appear to be two prongs to their argument. The first is the prior art does not teach the required spectrum of light claim, and the second is the prior art does not teach the required intensity of the peaks of the spectrum. 
In regards to the first prong the combination of prior art teaches that the peaks of the LEDs can be in the claimed range. Further, since the light from the LED’s is not combined using any structural feature the combination of light will have the required spectral peaks in the claimed range. 
In regards to the second prong that the spectral peaks will not have the claimed intensity (maximum power density), Applicant admits that white light (first LED) can have an intensity between 1.5-2W/nm (figure 1A) between the range of 400nm-480nm (figure 1A shows the peak around 450nm), and Aikala teaches in figures 2-3 that the intensity can be in any arbitrary units. Further, claim 8 if Aikala teaches that one can control, or set the arbitrary units of intensity, by controlling the selection and concentration of the phosphor material. The prior art Ueno teaches the same phosphor used by Applicant. Based upon the above it would have been obvious to one of oridinary skill in the art that they could adjust the intensity of Aikala by adjusting the concentration of phosphor. It would further have been obvious to one of ordinary skill in the art to adjust the intensities of the LEDs peak such that the limitation is met in order to maximize the photosynthesis in selected plants being grown. Aikala abstract. Thus, it would have been obvious 
In regards to Applicant’s argument concerning the different degrees of observers, based upon Applicant’s submitted appendix A, the different observers, color space diagrams, etc. are mathematical models used to describe a range of allowable spectrums that can be combined to create the resultant spectrum. These ideas are standard tools one of ordinary skill in the art has to describe light, and the allowable spectrums of light. However, when the rubber meets the road each LED, the first and the second, outputs only one spectrum of light, and the combination of the first and second LED’s spectrum combines to make a third. 
The reasons Examiner’s required figures A1-A8 is that they show some of the ranges of the spectrum of light (waveforms) allowed by Applicant’s claim. Examiner’s analysis of the prior art shows the prior art teaches one of the spectrums of the first LED, second LED, and combined light that can meet the ranges being claimed. Therefore, Applicant’s arguments regarding chromaticity coordinates, color space, the different observers, etc. are not persuasive because in the end the prior art teaches what these ideas would convey to one of ordinary skill in the art. To state another way, these ideas are mathematical abstractions, or ideas, one uses to characterize and convey a range of values for spectrum of light without having to drawing an exhaustive number of spectral diagrams. 
Applicant next argues that Examiner has not shown that the claimed light will be with the claimed ANSI 3500K bin using the CIE 1967 10-degree observer. Examiner respectfully disagrees. As stated above these are characteristics of the device, and are shorthand for the range of allowable spectrum of light. This can be seen in Applicant’s appendix A in figures A1-A8. 
 In regards to Applicant’s arguments for claims 6, 13, and 19, Applicant argues that the claims further limit the emission spectrum of the device. Without conceding to this argument, it is Examiner’s position that the claimed characteristics of these claims is already taught by the prior art. As stated in the rejection of the claim, it is Examiner’s position the prior art teaches the claimed spectrum of light emitted by the first LED, the second LED, and the combined light of the two LEDs. If Applicant disagrees Applicant need to provide a spectrum waveform for what the resulting light is, and not a mathematical abstraction of the emitted light.
Based upon the above, the prior art teaches a specific spectrum of light encompassed by the ranges of the spectrum of light allowed by the claims. Since the prior art teaches one of the allowable spectrums of light the prior art teaches the claim.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822